Citation Nr: 0001086	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1958.  

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied entitlement to service 
connection for the cause of the veteran's death and a total 
rating based on individual unemployability due to service-
connected disability for accrued benefits purposes.  

In October 1999 the Board requested a medical opinion from 
the Veterans Health Administration (VHA) of the VA regarding 
the appellant's claim pursuant to 38 U.S.C.A. § 7109 and 
38 C.F.R. § 20.901.  The requested opinion, dated in November 
1999, was received by the Board.  The Board provided a copy 
of the medical opinion to the appellant's representative.  
The appellant's representative responded in December 1999.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1996.  

2.  The cause of death was metastatic adenocarcinoma of 
unknown primary.  

3.  At the time of his death the veteran was service-
connected for bronchiectasis which was rated as 30 percent 
disabling.  

4.  Adenocarcinoma is not causally related to a service-
connected disability.  

5.  A disability of service origin did not materially or 
substantially aid or lent assistance in the production of the 
veteran's death.  

6.  The veteran's service-connected disability was not of 
sufficient severity as would have prevented him from engaging 
in some form of substantially gainful employment consistent 
with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  Metastatic adenocarcinoma was not incurred in or 
aggravated by active military service, nor may service 
connection be presumed.  Metastatic adenocarcinoma is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(1999).  

2.  Disability incurred in or aggravated by active service 
did not cause or contribute substantially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability, for 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 1155, 5121 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 3.1000, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for service connection for the cause of 
the veteran's death is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  She has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the appellant is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. §  5107(a) (West 1991).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(1999).  

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to the extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.  

Factual Background.  The death certificate for the veteran 
reveals that he died on October [redacted], 1996, due to metastatic 
adenocarcinoma, unknown primary.  An autopsy was not 
performed.

At the time of his death the veteran was service connected 
for bronchiectasis, rated as 30 percent disabling.  Prior to 
his death, the veteran asserted that the bronchiectasis was 
productive of constant hemorrhaging and led to his cancer.  
The veteran's widow, the appellant, is seeking service 
connection for the cause of the veteran's death.  In support 
of her claim she has submitted a statement from the veteran's 
physician, Dr. Deborah D. Scott.  In a February 1998 letter 
Dr. Scott wrote that in her opinion the veteran's service-
connected bronchiectasis could very well have been a factor 
contributing to his death.  

The claims folder contains the following medical records 
related to the veteran's service connected disability.  In 
April 1957 while in service the veteran developed bilateral 
pneumonia.  In August 1957 the veteran began to expectorate a 
thick yellow sputum which was blood streaked on occasion.  He 
was hospitalized in September 1957.  A bronchogram was 
performed.  It revealed cylindrical bronchiectasis of the 
left lower lobe.  The veteran was treated with symptomatic 
therapy including aerosol and postural drainage.  In December 
1957 a bronchogram was performed which revealed bilateral 
bronchiectasis in both lower lobes.  Examiners noted that the 
veteran was limited because of his bilateral bronchiectasis 
in the basilar segments and was a potential candidate for 
repeated pulmonary infections.  His case was presented to the 
Medical Board.  In February 1958 the veteran was discharged 
from the service due to disability caused by bilateral 
bronchiectasis.  

The veteran was admitted to a VA hospital in October 1958 
because of hemoptysis.  The narrative summary reveals that 
the veteran had a bronchoscopy performed.  It showed 
suppuration in the middle lobe bronchus, but the remainder of 
the right side seemed to be comparatively normal.  On the 
left side there was gross production of pus from the basilar 
branches of the left lower lobe, but the remainder of the 
bronchi on that side appeared normal.  In summary the veteran 
had extensive bronchiectasis involving the middle lobe on the 
right side and the basilar portion of the left lower lobe on 
the left side.  

A report of a December 1960 VA examination reflects that 
following his discharge from the hospital in 1958 the veteran 
was placed in a research program for bronchiectasis at the 
University of Illinois.  He was given large amounts of 
antibiotic therapy.  

A VA examination was performed in January 1964.  The veteran 
had not been hospitalized since his last examination.  He had 
continued to be treated at the University of Illinois up 
until 18 months before examination.  He was not taking any 
medication.  Bronchographic examination of both lungs 
revealed multiple circular and a few tubular dilations filled 
with contrast medium in the lower segment of the left lung.  
They involved the posterolateral and medial segments of the 
left lower lobe.  There were also a discrete amount of 
bronchietic dilation involving the middle lobe of the right 
lung.  

In February 1978 the veteran was admitted to the VA hospital 
due to a 10 day history of coughing up 7-10 mouthfuls of 
sputum once or twice a day with apparent hemoptysis brought 
on by recumbency.  A left lung bronchography was performed.  
It revealed that the veteran had at least left lung 
bronchiectasis.  The veteran had a history of scanty, 
intermittent hemoptysis.  It had occurred off and on for 20 
years, but had never been life threatening.  He was 
discharged with a two week course of Tetracycline.  He was to 
be followed in the medical clinic.  

There is a gap in the medical record from February 1978 until 
the veteran was admitted to St. Joseph Hospital in Denver, 
Colorado, on November 21, 1995.  A computed tomography scan 
(CT) of November 26th revealed many lung and liver nodules 
suggestive of cancer.  Aspiration of a liver mass on November 
28th revealed malignant cells.  A flexible bronchoscopy done 
on December 5th to evaluate bronchiectasis revealed copious 
tenacious beige greenish tinged (purulent) secretions.  When 
the veteran was released from the hospital on December 22, 
1995, the discharge diagnoses included respiratory failure 
with Guillain-Barre syndrome; metastatic adenocarcinoma, 
unknown primary; and chronic bronchiectasis.

At a hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in July 1999 the appellant and her 
son testified.  The appellant asserted that the veteran's 
service-connected bronchiectasis resulted in scar tissue and 
hemorrhaging and eventually led to the fatal carcinoma.  
Alternatively, she argued that the bronchiectasis contributed 
materially to death, that it was an active process affecting 
a vital organ and resulted in debilitating effects and 
general impairment of health to an extent that rendered him 
materially less capable of resisting the effects of the fatal 
carcinoma.  

In October 1999 the Board requested an expert medical opinion 
from the VHA regarding the appellant's claim.  Hamid 
Sahebjami, MD, FACP, FCCP, Chief of Pulmonary Medicine, and 
Professor of Medicine at the VA Medical Center in Cincinnati, 
Ohio, in a statement dated in November 1999 wrote the 
following:

I have reviewed the medical file of the 
appellant [] and would like to respond to 
your questions regarding the 
circumstances that led to his death.  

1.  Is it at least as likely as not that 
the veteran's  bronchiectasis caused or 
was a factor in the development of the 
carcinoma which resulted in his death?"

I am not aware of any evidence in the 
medical literature indicating that 
bronchiectasis is an etiologic factor in 
the development of bronchogenic 
carcinoma.  No direct association or 
connection between bronchiectasis and 
lung cancer has ever to my knowledge, 
been established.  However, it is a known 
fact that bronchogenic carcinoma, 
particularly adenocarcinoma, could arise 
from scars in the lung.  Scars are 
permanent residual pathologic lesions 
that evolve from poorly resolved or 
unresolved inflammatory, infectious, or 
granulomatous processes.  For instance, 
association between diffuse interstitial 
fibrosis (which, in a broad sense, 
represents widespread scarring of the 
lung) and bronchogenic carcinoma has been 
well established.  Chronic bronchiectasis 
could eventually lead to diffuse 
peribronchial fibrosis (scars) in the 
lung and, therefore, hypothetically 
predispose the patient to cancer.  This 
is, however, purely based on speculation 
since there is no evidence for such an 
association in the medical literature.  

2.  "Is it at least as likely as not 
that the veteran's bronchiectasis was of 
such severity that it had a material 
influence in accelerating the veteran's 
death?"

Chronic diffuse bronchiectasis is a 
serious illness that can certainly have a 
negative impact on the morbidity and 
mortality in any patient.  Complications 
of bronchiectasis include recurrent 
pneumonia, lung abscess, recurrent 
hemoptysis, cor pulmonale, respiratory 
failure.  Although chronic diffuse 
bronchiectasis could have adversely 
influenced the outcome in this patient, 
three other points should be taken into 
consideration:

a.  The patient was also suffering from 
the Guillain-Barre syndrome which can 
severely affect the respiratory system.  
This most likely the cause of respiratory 
failure during this patient's last 
admission on November 21, 1995.  

b.  There is a gap of almost 7 years in 
the patient's medical history, from 
February 1978 to November 1995.  The 
clinical and functional status of the 
patient during this period is not known.  
If he was suffering from severe 
bronchiectasis, he must have sought 
medical attention during this period.  In 
general, the severity of his respiratory 
illness was never objectively assessed, 
since I can not find any reference to 
pulmonary function tests in his file.  
Had he received medical care during this 
7-year gap, the adenocarcinoma would have 
most likely been detected earlier and the 
outcome would have been better.  By the 
time of the last admission on November 
21, 1995, the cancer had already been 
widely spread and the outcome would have 
been very poor irrespective of any 
comorbid condition.  

c.  Chest CT done on November 26, 1995, 
did not show bronchiectasis, or at least 
the presence of such condition was not 
reported.  Chest CT is a very sensitive 
test for the detection of bronchiectasis.  
It is possible that because of 
superimposed infection and inflammation 
at the time of last admission, 
bronchiectasis was not readily 
visualized, but this is merely a 
speculation.  

3.  "Is it at least as likely as not 
that the veteran's bronchiectasis 
resulted in impairment of health to the 
extent that the veteran was naturally 
less capable of resisting the effects of 
fatal carcinoma?"  

Diffuse bronchiectasis can certainly 
impair one's health, but, as noted 
before, this patient had far advanced and 
wide spread carcinoma, which is always 
associated with a poor outcome regardless 
of other coexisting conditions.  
Furthermore, he was also suffering from 
Guillain-Barre syndrome, which could have 
seriously affected his respiratory 
system; it was indeed the likely cause of 
respiratory failure during the final 
admission.  

In summary, it is unlikely that 
bronchiectasis had played any role in the 
development or the outcome of lung 
carcinoma in this patient.  The fact that 
at time of diagnosis the carcinoma was in 
an advanced stage explains the outcome.  
The Guillain-Barre syndrome and 
bronchiectasis might have accelerated the 
course of this patient's illness.  
However, since the functional severity of 
bronchiectasis in this patient is 
unknown, it would be impossible for me to 
determine its potential impact on the 
course of his illness.  

As mentioned above, a copy of this opinion was provided to 
the appellant's representative in December 1999.  The 
representative's response was received later in December 
1999.  The representative indicated that he had no further 
evidence or argument to present.


Analysis.  The appellant has offered two theories as a basis 
for granting service connection for the cause of the 
veteran's death.  She contends that the veteran's service-
connected bronchiectasis caused the veteran to develop 
adenocarcinoma.  In the alternative she has submitted a 
statement from Dr. Deborah Scott which states that the 
veteran's bronchiectasis contributed to the veteran's death.

The appellant has not claimed nor does the evidence support 
direct service connection for adenocarcinoma.  There is no 
evidence in service or during the initial post service year 
of adenocarcinoma.  Adenocarcinoma was first diagnosed in 
November 1995, more than 37 years after the veteran's 
separation from the service.  Service connection for 
adenocarcinoma is not warranted on a direct basis.

The appellant has asserted in her testimony at a hearing 
before the undersigned Member of the Board in July 1999 that 
the veteran's bronchiectasis caused the development of 
adenocarcinoma.  The appellant has not submitted any 
competent medical evidence of a causal relationship between 
the service-connected bronchiectasis and adenocarcinoma.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA medical 
expert who reviewed the records in this case in November 1999 
reported that he was not aware of any evidence in the medical 
literature indicating that bronchiectasis was an etiologic 
factor in the development of bronchogenic carcinoma.  He 
indicated that it would be mere speculation to conclude that 
scarring from bronchiectasis led to the development of 
adenocarcinoma.

Based on the evidence of record the Board has concluded that 
service connection for adenocarcinoma on a secondary basis is 
not warranted.  There is no competent evidence in the claims 
folder which indicates that there is a causal relationship 
between the service-connected bronchiectasis and 
adenocarcinoma.  38 C.F.R. § 3.310(a).

Service connection for the cause of the veteran's death may 
be established by showing that the service-connected 
bronchiectasis, the veteran's only service-connected 
disability, contributes substantially or materially to cause 
death.  In this case the Board has noted that the veteran's 
service-connected bronchiectasis involved a vital organ, the 
lungs.  The regulations specifically state that careful 
consideration should be given to the effects of such 
disability.  The question in this case is whether or not the 
veteran's bronchiectasis, at the time of his death, was an 
active process or had resulted in such severe impairment as 
to leave the veteran so debilitated that he was less capable 
of resisting the effects of other disease.  38 C.F.R. 
§ 3.312(c)(3).

The statement submitted by the appellant merely states that 
bronchiectasis contributed to the veteran's death.  There is 
no rationale or explanation given for that conclusion by Dr. 
Scott.

The Board must support its medical conclusions on the basis 
of independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject medical 
evidence in the record, but may reject a claimant's medical 
evidence only on the basis of other such independent medical 
evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  "If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion [or] ordering a medical 
examination."  Colvin, supra; see also 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901. 

In order to answer the questions presented in this case the 
Board requested an opinion from a VA physician.  It is set 
out above.  As Dr. Sahebjami pointed out the medical evidence 
of record is insufficient to support the theory that the 
veteran's bronchiectasis was of such severity that its 
debilitating effects made him less able to resist the effects 
of adenocarcinoma.  There is no record of treatment for 
bronchiectasis for a period of 17 years prior to his 
diagnosis of lung cancer.  The CT scan in November 1995 did 
not reveal any evidence of bronchiectasis.

The Board does not question that bronchiectasis can be so 
debilitating that it could have contributed to the veteran's 
death.  But that is not the question.  The issue is whether 
or not the veteran's bronchiectasis was of such severity.  As 
Dr. Sahebjami pointed out there is no clinical evidence that 
supports the theory.  

The Board has placed great weight on the opinion of Dr. 
Sahebjami.  He based his conclusions upon a search of the 
pertinent medical literature and a review of the veteran's 
medical records.  His opinion is of greater probative value 
than the bare statement unsupported by any rationale of Dr. 
Scott.  

After reviewing the medical record Dr. Sahebjami concluded 
that it was "unlikely" that bronchiectasis had played any 
role in the development or outcome of lung carcinoma in the 
veteran.  Based on that conclusion the Board has determined 
that service connection for cause of the veteran's death is 
not warranted.  


Accrued Benefits

Relevant Laws and Regulations.  Periodic monetary benefits to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in 38 C.F.R. § 3.500(g) will, upon the death of such 
person, be paid as follows:  (1) Upon the death of the 
veteran to the living person first listed as follows:  (I) 
His or her spouse; (ii) His or her children (in equal 
shares).  38 C.F.R. § 3.1000; see also 38 U.S.C.A. § 5121.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Factual Background.  In August 1996 the veteran submitted an 
application for increased compensation based on 
unemployability.  On his application the veteran indicated 
that he was employed from 1953 to 1995 as a self-employed 
engraver.  He last worked on November 10, 1995.  He had 
completed four years of high school.  

The veteran was service connected for bronchiectasis which 
had been rated as 30 percent disabling since December 1958.  
The veteran did not have any other service-connected 
disabilities.  According to private hospital records dated in 
November 1995, his nonservice-connected disabilities included 
respiratory failure with Guillain-Barre syndrome, metastatic 
adenocarcinoma of unknown primary, superficial saphenous vein 
thrombosis, popliteal deep venous thrombosis, reactive 
depression and paroxysmal supraventricular tachycardia.  

As is noted above the veteran died on October [redacted], 1996.  The 
appellant filed her application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By a 
Surviving Spouse in October 1996.  She indicated on her 
application that the veteran had a claim for 100 percent 
disability pending.  

In February 1997 the RO denied the claim for accrued 
benefits.  The appellant appealed that decision to the Board.  

For the sake of brevity the Board will not repeat the 
veteran's medical history which is set out above.  

Analysis.  The appellant has asserted that her husband was 
unable to work from November 1995 until the date of his death 
in October 1996.  The veteran had a claim for a total rating 
based on individual unemployability pending at the time of 
his death.  

In order for the appellant to prevail it must be shown that 
the veteran was entitled to the benefit in question.  
Basically, the survivor cannot receive any such attributed 
benefit that the veteran could not have received upon proper 
application therefor.  What the law has given to the survivor 
is, basically, the right to stand in the shoes of the veteran 
and pursue his claim after his death.  Zevalkink v. Brown, 6 
Vet. App. 483, 490 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 
1996).

Entitlement to a total rating based upon individual 
unemployability must be established solely on the basis of 
impairment arising from service-connected disorders.  38 
C.F.R. §§ 3.341(a), 4.19.  Under 38 C.F.R. § 4.16(a), in the 
case of a veteran with a single service-connected disability, 
a total disability rating may be assigned where the schedular 
rating is less than total, if that disability is rated 60 
percent disabling or more.  In this case, the veteran's only 
service-connected disability was bronchiectasis, rated as 30 
percent disabling.  Accordingly, the veteran did not meet the 
criteria for a total rating based on individual 
unemployability pursuant to 38 C.F.R. §4.16(a).

A total rating may be provided if the veteran fails to meet 
the schedular requirements if he presents a disability 
picture which places him in a different position than other 
veterans with the same percentage of disability.  In reaching 
its determination in this case the Board has followed the 
analysis of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court held that 
for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm.  
38 C.F.R. §§ 4.1, 4.15 (1999).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether or not the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.

As noted above, in determining whether an appellant is 
entitled to a total disability rating based upon individual 
unemployability, neither nonservice-connected disabilities 
nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19; Hersey v. Derwinski, 2 Vet. App 91 (1992).  

There is no question that the veteran was unable to perform 
the physical and mental acts required for employment for the 
year preceding his death.  What is not shown by the record is 
that his inability to work was attributable to his service-
connected disability.

The veteran indicated that he became unable to work in 
November 1995.  That date coincides with the diagnosis of 
metastatic adenocarcinoma.  It is clear from reading the 
medical records in the claims folder that the veteran's 
inability to work was related to his metastatic 
adenocarcinoma.  

Even if, as in this instance, the Board has determined the 
veteran stopped working as a result of his nonservice-
connected disabilities, its task is not finished.  The Board 
still is required to decide, without regard to the 
nonservice-connected disabilities or his age, whether the 
veteran's service-connected bronchiectasis was sufficiently 
incapacitating as to have rendered him unemployable.  See 
Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

The Board carefully reviewed the claims folder for any 
medical evidence which would demonstrate that the veteran's 
bronchiectasis had increased in severity to such a degree 
that the veteran was unable to work.  As was noted above 
there are no medical records related to treatment for 
bronchiectasis dated between February 1978 and November 1995.  
There is no medical evidence of record which demonstrates 
that the veteran's bronchiectasis caused him to be 
unemployable.

In reaching its determination the Board has considered the 
evidence in the claims file at the date of the veteran's 
death as well as evidence deemed to have been in the claims 
folder.  In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), 
the Court held that "evidence in the file at date of death" 
may include private hospital and examination reports 
submitted after date of death; permitting consideration of 
evidence deemed constructively in file at date of death.

There is nothing in the November 1995 private medical records 
which indicates that the veteran's bronchiectasis was of such 
severity that it caused the veteran to be unable to work.

The Board has determined that a total rating based upon 
unemployability for accrued benefits purposes is not 
warranted.




ORDER

Service connection for the cause of the veteran's death is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disability, for accrued benefits 
purposes, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

